           Case 5:20-mj-00210-P Document 3 Filed 05/21/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE


                       WESTERN DISTRICT OF OKLAHOMA
                                                                              FILED
                                                                                MAY 21 im


UNITED STATES OF AMERICA,                                                BY^— •_ gpyfY

                     Plaintiff,

              -vs-
                                                       No.rp\-9D -.31D'?
SHAORONG LIU,

                     Defendant.



                MOTION TO SEAL COMPLAINT AND AFFIDAVIT



              The United States moves, pursuant to Local Criminal Rule 4.1 and 12.2, for

an Order sealing the Complaint and Affidavit in the above-captioned case until the initial

appearance of the named defendant or further order of the Court.

              An Order sealing these documents is requested by the government for the

reason that the above-styled matter is still in the process of investigation by the Federal

Bureau of Investigation and the Department of Energy - Office of Inspector General and

exposure at this time of the evidenee, the identities of witnesses, and matters contained in

the Affidavit will hamper the ongoing investigation.

              Further, the Court has the authority to seal documents in appropriate

circumstances. United States v. McVeigh, 119 F.3d 806, 811 (10th Cir. 1997)(finding that

the district court has authority to seal judicial documents "if right to access is outweighed

by the interests favoring nondisclosure"); United States v. Hickey, 767 F.2d 705,708(10th
Case 5:20-mj-00210-P Document 3 Filed 05/21/20 Page 2 of 2
